NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cas et al. (US 2009/0059739) and Akiyama et al. (US 2009/0059739).
Regarding claim 1, Cas et al. disclose: 
An information processing apparatus comprising: 
(Fig. 1 Optical Disk (OD)) having a function of, in response to writing data to the storage unit (Fig. 2a Write data 101), reading the written data (Fig. 2a Verify 103; [0118] Action 103 may comprise reading back the written data and compare the written data to the data that was to be written. If a mismatch is found); and 
a control unit (Fig. 1 Control Unit (CU)) configured to control the storage unit to execute a write process to write data to one or more storage areas of the storage unit ([0085] The control unit CU may further be arranged to control the optical pick-up unit OPU to read or write data to or from the optical disc OD)…
wherein the control unit causes the function to be executed in the write process ([0011] So, to increase the integrity of the written data the "verify after write" functionality may be enabled) and causes the function not to be executed ([0009] Instead of or in addition to reading back and comparing the written data, the written data may be verified by performing certain quality requirements, such as checking error statistics, jitter etc.; [0119] However, additionally or alternatively, action 103 may comprise verifying the quality of the written data, instead of comparing the written data with the data that had to be written. The HF on the optical disc OD comprises much more information than just the data content. Examples of extra information available in the HF are jitter, asymmetry of the HF pattern, signal level of the HF, Bler, etc. (Bler is block error rate). For the quality check, it is not verified if the data matches the data that was initially intended to be written (comparing "0" and "1"), but other parameters are taken into account; [0120] The quality of written data may also be verified using so-called error correction techniques)…
Cas et al. do not appear to explicitly teach “and an erasure process to overwrite the one or more storage areas of the storage unit at least once” and not performing the verify after write function “in the erasure process.” However, Akiyama et al. disclose:
an erasure process to overwrite the one or more storage areas of the storage unit at least once ([0061] The HDD data deleting control unit 46 outputs an execution instruction of HDD data overwriting/deleting processing, and a suspension instruction of the HDD data overwriting/deleting processing to the HDD data deleting unit 47, so as to control the data overwriting/deleting processing (the HDD data overwriting/deleting processing) of the HDD 113 by the HDD data deleting unit 47),
Cas et al. and Akiyama et al. are analogous art because Cas et al. and Akiyama et al. teach writing data to a disk drive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Cas et al. and Akiyama et al. before him/her, to modify the teachings of Cas et al. with the teachings of Akiyama et al. because overwriting data in the storage device deletes data that is no longer required for a data print job. 
The combination of Cas et al. and Akiyama et al. do not appear to explicitly teach performing the verify after write function “in the erasure process.” However, one of ordinary skill in the art at the time of the effective filing date would modify the combined teachings of Cas et al. and Akiyama et al. to not execute the verify after write function when overwriting data in the erasure process because implementing the verify after write function reduces the effective writing performance of the drive (Cas et al. [0011]). Cas’s “fast verify after write” function does not verify data written to disk that is not considered endangered. It would be obvious to one skilled in the art that data written when overwriting during an erasure process 
Regarding claim 2, Cas et al. further disclose: 
The information processing apparatus according to Claim 1, wherein the control unit is further configured to accept a job for the information processing apparatus ([0294] the control unit CU receives a write command in action 401; Fig. 6 Write command (start address W, stop Address S1) 401) and to execute the accepted job (Fig. 6 Write data (start address W, stop Address S2) 405), wherein the write process is a process for writing data generated by executing the job in a predetermined storage area of the storage unit (Fig. 6 Write command (start address W, stop Address S1) 401), and 
Cas et al. do not appear to explicitly teach “wherein the erasure process is a process for making the data stored in the predetermined storage area unreadable.” However, Akiyama et al. further disclose:
wherein the erasure process is a process for making the data stored in the predetermined storage area unreadable ([0004] In a case where data (for example, a file which has been made) written onto a hard disk drive (HDD) which is comprised by an image forming apparatus such as a multifunction peripheral (MFP), and the like, is to be deleted, it has been required that not only the link to the data (which is the data to be deleted, or the unnecessary data) be eliminated, that is to say, the data should be invalidated, but also an overwriting/deleting be performed, in which irrelevant data (random data) is overwritten in a storage region of the HDD where the data to be deleted is stored, based on the perspective of an information security).
Regarding claim 4, Akiyama et al. further disclose:  
([0008] Further, Japanese Patent Application Laid Open Publication No. 2008-42805 discloses a technique of an image processing apparatus in which when the printing of image data is terminated, the management information regarding the image data which has been subjected to the printing is relocated to a deleted region, so as to invalidate (overwrite/delete) the image data while the idling time).
Regarding claim 5, Akiyama et al. further disclose:  
The information processing apparatus according to Claim 2, wherein the accepted job is a print job ([0005] image forming processing based on a print job).
Regarding claim 8, Cas et al. further disclose: 
The information processing apparatus according to Claim 1, wherein the control unit is further configured to set the function to be enabled or disabled ([0207] When verify =TRUE, the written data will be verified. When verify =FALSE, the data is not verified), and…the control unit disables the function that is enabled (FIG. 3 step 212 verify=FALSE for current zone).
Cas et al. do not appear to explicitly teach “wherein when the storage unit is controlled to execute the erasure process while the function is enabled.” However, Akiyama et al. further disclose:
wherein when the storage unit is controlled to execute the erasure process while the function is enabled (FIG. 10B S10 Notify Resumption of HDD Data Overwriting/Deleting Processing to HDD Data Deleting Unit)
Regarding claim 9, Akiyama et al. further disclose: 
(FIG. 10B S9 Is HDD Access Processing Terminated? YES; S10 Notify Resumption of HDD Data Overwriting/Deleting Processing to HDD Data Deleting Unit; [0092]-[0093]).
Regarding claim 10, Cas et al. further disclose: 
The information processing apparatus according to Claim 1, wherein the function is a write-verify function ([0113] The "fast verify after write" functionality will verify those written data portions that are endangered. Therefore, information is to be gathered based on which it can decided whether or not the written data is endangered or not, to prevent read back problems).
Regarding claim 11, Akiyama et al. further disclose:  
The information processing apparatus according to Claim 1, wherein the storage unit is a hard disk drive ([0004] data (for example, a file which has been made) written onto a hard disk drive (HDD)).
Regarding claim 12, Cas et al. disclose: 
A method for controlling an information processing apparatus including a storage device (Fig. 1 Optical Disk (OD)) having a function of, in response to writing data to the storage unit (Fig. 2a Write data 101), reading the written data (Fig. 2a Verify 103; [0118] Action 103 may comprise reading back the written data and compare the written data to the data that was to be written. If a mismatch is found), the method comprising: 
([0011] So, to increase the integrity of the written data the "verify after write" functionality may be enabled); and 
…without executing the function ([0009] Instead of or in addition to reading back and comparing the written data, the written data may be verified by performing certain quality requirements, such as checking error statistics, jitter etc.; [0119] However, additionally or alternatively, action 103 may comprise verifying the quality of the written data, instead of comparing the written data with the data that had to be written. The HF on the optical disc OD comprises much more information than just the data content. Examples of extra information available in the HF are jitter, asymmetry of the HF pattern, signal level of the HF, Bler, etc. (Bler is block error rate). For the quality check, it is not verified if the data matches the data that was initially intended to be written (comparing "0" and "1"), but other parameters are taken into account; [0120] The quality of written data may also be verified using so-called error correction techniques).
Cas et al. do not appear to explicitly teach “causing the storage device to execute an erasure process to overwrite the storage area of the storage device at least once, without executing the function.” However, Akiyama et al. disclose:
causing the storage device to execute an erasure process to overwrite the storage area of the storage device at least once ([0061] The HDD data deleting control unit 46 outputs an execution instruction of HDD data overwriting/deleting processing, and a suspension instruction of the HDD data overwriting/deleting processing to the HDD data deleting unit 47, so as to control the data overwriting/deleting processing (the HDD data overwriting/deleting processing) of the HDD 113 by the HDD data deleting unit 47),

The combination of Cas et al. and Akiyama et al. do not appear to explicitly teach “without executing the function.” However, one of ordinary skill in the art at the time of the effective filing date would modify the combined teachings of Cas et al. and Akiyama et al. to not execute the verify after write function when overwriting data. The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 14, Akiyama et al. further disclose:  
The method according to Claim 12, further comprising: 
accepting a job for the information processing apparatus ([0005] image forming processing based on a print job); 
writing data generated by executing the accepted job in a predetermined storage area of the storage device ([0004] In a case where data (for example, a file which has been made) written onto a hard disk drive (HDD) which is comprised by an image forming apparatus such as a multifunction peripheral (MFP), and the like, is to be deleted, it has been required that not only the link to the data (which is the data to be deleted, or the unnecessary data) be eliminated, that is to say, the data should be invalidated, but also an overwriting/deleting be performed, in which irrelevant data (random data) is overwritten in a storage region of the HDD where the data to be deleted is stored, based on the perspective of an information security); and 
making the data stored in the predetermined storage area unreadable ([0004]) in response to completion of the execution of the accepted job ([0008] Further, Japanese Patent Application Laid Open Publication No. 2008-42805 discloses a technique of an image processing apparatus in which when the printing of image data is terminated, the management information regarding the image data which has been subjected to the printing is relocated to a deleted region, so as to invalidate (overwrite/delete) the image data while the idling time).
Regarding claim 15, Akiyama et al. further disclose:  
The method according to Claim 14, wherein the accepted job is a print job ([0005] image forming processing based on a print job).
Regarding claim 18, Cas et al. further disclose: 
The method according to Claim 12, wherein…the function that is enabled is disabled (FIG. 3 step 212 verify=FALSE for current zone; [0207] When verify =TRUE, the written data will be verified. When verify =FALSE, the data is not verified).
Cas et al. do not appear to explicitly teach “when the storage device is caused to execute the erasure process while the function is enabled.” However, Akiyama et al. further disclose:
when the storage device is caused to execute the erasure process while the function is enabled (FIG. 10B S10 Notify Resumption of HDD Data Overwriting/Deleting Processing to HDD Data Deleting Unit)
Regarding claim 19, Akiyama et al. further disclose: 
The method according to Claim 18, wherein the function that is disabled is enabled in response to completion of the execution of the erasure process by the storage device (FIG. 10B S9 Is HDD Access Processing Terminated? YES; S10 Notify Resumption of HDD Data Overwriting/Deleting Processing to HDD Data Deleting Unit; [0092]-[0093]).
Regarding claim 20, Akiyama et al. further disclose:  
The method according to Claim 12, wherein the storage device is a hard disk drive ([0004] data (for example, a file which has been made) written onto a hard disk drive (HDD)).

Claims 3, 6, 7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cas et al. and Akiyama et al. as applied to claim 1 above, and further in view of Zipprich et al. (US 2003/0079078).
Regarding claim 3, Akiyama et al. further disclose:  
The information processing apparatus according to Claim 2, wherein the erasure process is a process for overwriting the predetermined storage area with different data ([0004] In a case where data (for example, a file which has been made) written onto a hard disk drive (HDD) which is comprised by an image forming apparatus such as a multifunction peripheral (MFP), and the like, is to be deleted, it has been required that not only the link to the data (which is the data to be deleted, or the unnecessary data) be eliminated, that is to say, the data should be invalidated, but also an overwriting/deleting be performed, in which irrelevant data (random data) is overwritten in a storage region of the HDD where the data to be deleted is stored, based on the perspective of an information security)…
The combination of Cas et al. and Akiyama et al. do not appear to explicitly teach “…a plurality of times.” However, Zipprich et al. disclose:
…a plurality of times ([0006] the data file is overwritten more than once, such as from 2 to about 50 times, with the exact number of overwrites being determined according to a stored default value or a user-input value).
Cas et al., Akiyama et al., and Zipprich et al. are analogous art because Cas et al. and Akiyama et al. teach writing data to a disk drive; and Zipprich et al. teach secure erasure of data from storage media.

Regarding claim 6, Cas et al. and Akiyama et al. do not appear to explicitly teach while Zipprich et al. disclose:
The information processing apparatus according to Claim 1, wherein the control unit (FIG. 3A CPU 5; [0028] CPU 5) is further configured to accept an erasure instruction from a user (FIG. 5 Overwrite Feature is Invoked 101; [0006] Embodiments allow a user or a system administrator (SA) to program a device to overwrite an entire NVM device or the particular region of NVM in which the data file associated with a print, scan, fax, copy, or other job resides), and wherein the control unit controls the storage unit to execute the erasure process on a storage area that stores at least temporary data among the one or more storage areas in response to acceptance of the erasure instruction (FIG. 5 Overwrite the Appropriate Sectors of the Hard Drive with the Loaded Pattern 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Cas et al., Akiyama et al., and Zipprich et al. before him/her, to modify the teachings of Cas et al. and Akiyama et al. with the teachings of Zipprich et al. in order to implement the overwriting process to meet the requirements of the user to ensure that the data has been erased (Zipprich et al. [0005]).
Regarding claim 7, Zipprich et al. further disclose: 
([0006] Embodiments allow a user or a system administrator (SA) to program a device to overwrite an entire NVM device or the particular region of NVM in which the data file associated with a print, scan, fax, copy, or other job resides; [0028] the CPU 5 can provide or respond to an erase trigger 6. The erase trigger 6 in embodiments of the invention can be a physical button on the device, a virtual button on, for example, an LCD of the device, or an instruction sent to the device as part of the data file 4 used to generate output from client software, such as a driver interface 7 on a remote computer).
Regarding claim 13, Cas et al. further disclose: 
The method according to Claim 12, further comprising: 
accepting a job for the information processing apparatus ([0294] the control unit CU receives a write command in action 401; Fig. 6 Write command (start address W, stop Address S1) 401); 
writing data generated by executing the accepted job in a predetermined storage area of the storage device (Fig. 6 Write command (start address W, stop Address S1) 401); and 
Cas et al. do not appear to explicitly teach “overwriting the predetermined storage area with different data a plurality of times in response to completion of the execution of the accepted job.” However, Akiyama et al. further disclose:
overwriting the predetermined storage area with different data ([0004] In a case where data (for example, a file which has been made) written onto a hard disk drive (HDD) which is comprised by an image forming apparatus such as a multifunction peripheral (MFP), and the like, is to be deleted, it has been required that not only the link to the data (which is the data to be deleted, or the unnecessary data) be eliminated, that is to say, the data should be invalidated, but also an overwriting/deleting be performed, in which irrelevant data (random data) is overwritten in a storage region of the HDD where the data to be deleted is stored, based on the perspective of an information security)…in response to completion of the execution of the accepted job ([0008] Further, Japanese Patent Application Laid Open Publication No. 2008-42805 discloses a technique of an image processing apparatus in which when the printing of image data is terminated, the management information regarding the image data which has been subjected to the printing is relocated to a deleted region, so as to invalidate (overwrite/delete) the image data while the idling time).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Cas et al. and Akiyama et al. do not appear to explicitly teach overwriting “a plurality of times.” However, Zipprich et al. disclose:
…a plurality of times ([0006] the data file is overwritten more than once, such as from 2 to about 50 times, with the exact number of overwrites being determined according to a stored default value or a user-input value)
The motivation for combining is based on the same rational presented for rejection of claim 3.
	Regarding claim 16, Cas et al. and Akiyama et al. do not appear to explicitly teach while Zipprich et al. disclose:
The method according to Claim 12, wherein the storage device is caused to execute the erasure process on a storage area of the storage device that stores at least temporary data (FIG. 5 Overwrite the Appropriate Sectors of the Hard Drive with the Loaded Pattern 104) in response (FIG. 5 Overwrite Feature is Invoked 101; [0006] Embodiments allow a user or a system administrator (SA) to program a device to overwrite an entire NVM device or the particular region of NVM in which the data file associated with a print, scan, fax, copy, or other job resides).
The motivation for combining is based on the same rational presented for rejection of claim 6.
Regarding claim 17, Zipprich et al. further disclose: 
The method according to Claim 16, wherein the storage device is caused to execute the erasure process on all storage areas of the storage device in response to acceptance of the erasure instruction ([0006] Embodiments allow a user or a system administrator (SA) to program a device to overwrite an entire NVM device or the particular region of NVM in which the data file associated with a print, scan, fax, copy, or other job resides; [0028] the CPU 5 can provide or respond to an erase trigger 6. The erase trigger 6 in embodiments of the invention can be a physical button on the device, a virtual button on, for example, an LCD of the device, or an instruction sent to the device as part of the data file 4 used to generate output from client software, such as a driver interface 7 on a remote computer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsui (US 2015/0301936)
Zohar (US 2007/0168754)
Ueyama (US 2002/0174310)
Shinagawa (US 5,937,427)
Holmstrom (US 5,617,380)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY A WARREN/Primary Examiner, Art Unit 2137